Mr. Justice Santana Becerra
delivered the opinion of the Court.
On December 21, 1965, Fidelina Santana filed a complaint in an action for divorce in the Caguas Part of the Superior Court. She alleged that she had lived for more than a year at the ward Santa Rosa in Dorado, and that defendant Ismael López lived in New York City; that the parties had contracted marriage in New York City on November 13, 1948; that there were two children 14 and 8 years old; that there was no community property, and as a cause for divorce she alleged that for more than three years the parties had lived and continued living in complete separation without any interruption.
On January 13, 1966, the Part ordered that defendant be summoned in New York by personal notice, which was served on January 19, 1966. On February 10, defendant’s default was entered and on the following day the hearing of the case was held.
*31The pertinent part of the transcription of the hearing is as follows:
“Q. And do you live together or apart?
A. Apart.
Q. Where and when did you separate?
A. In the year 1958.
Q. Where?
A. In New York.
Q. And when did you come to Puerto Rico ?
A. In November 1960.
Q. And where do you live ?
A. At the Ward Santa Rosa, Dorado, Puerto Rico.
Q. Since you came to Puerto Rico, have you seen him sometime?
A. No.
Q. Was he in Puerto Rico not too long ago ?
A. He was in Puerto Rico.
Q. Did you see him?
A. I did not see him.
Q. Did you try to see him ?
A. Yes.
Q. What for?
A. To see if he would send something to the children.
Q. What is his line of work?
A. Preaching.
Q. In what church?
A. Pentecost.
Q. At what do you work here ?
A. Sewing.”
“Judge:
Q. Are two the children born during the marriage ?
A. Two.
Q. How old are they?
A. Fourteen and eight years.
You may retire. The action for divorce is granted. The custody of the children born during the marriage is granted to plaintiff. An allowance for support to be paid by defendant is fixed at fifteen dollars ($15) weekly.”
The decree was notified and filed on February 16, 1966.
*32On March 9, 1966, the District Attorney of Caguas appeared; he requested intervention and alleged that from an investigation made by the Office of the Prosecuting Attorney it appeared that none of the parties had the necessary residence or domicile in Puerto Rico pursuant to the law. He requested the court that once the intervention was permitted and those facts proven, to declare void the divorce decree.
The corresponding hearing having been held, the Caguas Part of the Superior Court on December 7, 1966 denied, by a grounded order, the Prosecuting Attorney’s intervention. This order is the one which we are now reviewing.
Section 64 of the Political Code provides, as amended, that the Secretary of Justice shall represent the Commonwealth of Puerto Rico, either in person or through his assistants, or through any one of the prosecuting attorneys, in all suits and proceedings, civil and criminal, to which it is a party, and when requested by the Governor or any head of a department, he may also represent, before any court, any officer, employee or agent of the Commonwealth Government, suing or being sued in his official capacity; and it is provided that public prosecutions for crime, except in certain cases, will be instituted by the proper prosecuting attorney without special authorization from the Secretary of Justice, although in all such cases the Secretary of Justice may intervene in the public interest.
In addition to the general statement that permits the Secretary of Justice’s intervention in all civil or criminal suits where the Commonwealth of Puerto Rico is a party, the laws authorize the intervention of the Secretary of Justice in the litigation of a series of specific cases, none of which includes an action for divorce.
Act No. 23 of July 24, 1952, created offices of Special Prosecuting Attorneys at Large, of Prosecuting Attorneys and of one Special Probation Officer for cases of minors, and provided that the Prosecuting Attorneys and the Assistant *33Prosecuting Attorneys would have the powers and exercise the functions previously had and exercised by them or by officers of like category under authority of law up to the date said Act took effect, and the Special Probation Officer would have such powers and exercise such functions as were previously exercised by the Probation Officer for the Minor’s Guardianship Court.
The Code of Criminal Procedure of 1902, 1935 ed., makes reference in its §§ 95 to 109 to the powers and duties of the prosecuting attorney, with certain amendments which have occurred subsequently. The Act of March 3, 1904 — 3 L.P.R.A. § 95 — provides that it shall be the duty of every prosecuting attorney to prosecute all delinquents for crimes and offenses cognizable under the authority of the Commonwealth of Puerto Rico, and all civil actions in which the Commonwealth of Puerto Rico is concerned and shall perform all other duties conferred upon him by law, and commissions of the Secretary of Justice.
We know that the prosecuting attorney has traditionally had intervention by provision of law since the very beginning in a series of civil proceedings familiar to everyone, among which the lawmaker never included the action for divorce. Besides the District Attorney, there exists the Special Solicitor of the Family Relations Section of the Superior Court, an office created by Act No. 140 of April 23, 1952. By law he ¿xercises the same powers and attributes as an assistant prosecuting attorney, except that he exercises them in relation with matters that he prosecutes or as the Judge of the Family Relations Section of the Superior Court may entrust to him pursuant to the law. These duties and functions of the Special Solicitor were expressly enumerated by Act No. 140, and the lawmaker did not grant this Special Solicitor of the Family Relations Section intervention in divorce cases.
Act No. 140 of 1952 was repealed by Act No. 75 of June 6, 1968, where the attributes of the Special Solicitor are *34again enumerated, and neither gives him intervention in divorce cases. Under both statutes, however, the Solicitors shall cooperate with the Judges of the Superior Court in cases related with family matters as said judges may direct. Like the District Attorney, the Special Solicitor of the Family Relations Section is not authorized, on his own initiative, to intervene in divorce cases unless the Judge of Family Relations requests his cooperation in some aspect which the judge entrusts to him.
In the instant case it is not a question of the personal intervention of an officer who, believing to have powers therefor, requests to be heard in a litigation. As a question of reality what is involved is the intervention of a party in a suit, which in this case is the Commonwealth of Puerto Rico, and where the nullity of a judicial judgment which has created a state of law in favor of a litigant is requested. On the basis of intervention of a party, let us see Rule 21 of the Rules of Civil Procedure in relation to intervention.
Rule 21.1, intervention as a matter of right, provides that upon timely application anyone shall be permitted to intervene in an action (a) when a statute or these Rules confer an unconditional right to intervene; or (b) when the representation of the applicant’s interest by existing parties is or may be inadequate and the applicant is or may be bound by a judgment in the action;.... In the light of the foregoing provision, the intervention requestéd in this case would not lie as a question of law.
As a permissive intervention under Rule 21.2, it is provided that upon timely application, anyone may be permitted to intervene in an action: (a) when a statute confers a conditional right to intervene; or (b) when an applicant’s claim or defense and the main action have a question of law or fact in common.
It is unquestionable that in our society, and in past societies, there has always existed a public interest in the *35preservation of marriage, angular stone of the family. Our Civil Code confers to the matrimonial contract a category of social institution. That general interest, however, does not make the State, whether in a procedural concept, or in a substantive manner, a litigant, sub silentio, in every action for divorce, in the absence of a positive provision of law which provides it thus. It is an historical fact that under the English Common Law, the State did not have such intervention as a party, and in those jurisdictions in the United States where it intervenes, it is by virtue of a positive law. See the study contained in the Monography about this particular which follows, the case of State ex rel. Fowler v. Moore, 22 A.L.R. 1101, 1112 et seq. (1922), views which have not been modified. The case of Pérez v. León, 52 P.R.R. 496 (1938), which the prosecuting attorney invokes to intervene, does not recognize such right.
Our lawmaker has not given the State intervention as a party or in any other manner in suits for divorce, although he has permitted intervention through the Secretary of Justice and the prosecuting attorneys in many areas which concern the family. We recognize the preoccupation of the prosecuting attorney if, in Puerto Rico, an undesirable situation of fraud has been created or is being created for the courts through nonexisting allegations of residence in Puerto Rico or for a lesser period than that required by law to the effects of obtaining a divorce here.
Probably the fact can be the product in part of the immense population of Puerto Ricans in New York City and in other cities of the United States where the causes for divorce have been very restrictive. With the recent liberalization of the causes for divorce in the State of New York (before a divorce lied only for the cause of adultery), many Puerto Ricans perhaps will not have to move to Puerto Rico to, get a divorce.
*36A general situation of fraud to the court would be a deep preoccupation for the administration of justice in the Executive as well as in the Judicial Branch. The Superior Judges should be alert against such tendency, and in the hearing of divorce cases they should make sure, through the adequate examination, particularly in cases of default which are the most, that the necessary jurisdiction and venue in order to rule exist. The jurisdiction and the venue of the court to entertain an issue are the responsibility, in the last instance, of the court itself.
There is no doubt that judges can ask the cooperation of the Special Solicitors of Family Relations in that sense. And the judges should be likewise alert so that a state of deception to the court is perpetuated in these cases, requesting penalties for those attorneys who, with full knowledge that their client does not comply with the residence requisite, file a complaint where they allege the contrary, creating in this manner the deception.
Besides that, the District Attorneys, in their function of prosecuting offenses, are free to prosecute for "perjury any person who testifies under oath in a divorce action that he has complied with a residence requirement which he does not have, since this is an essential fact whose falsehood affects the proceeding.
The State’s intervention as a party in divorce suits is not authorized here by law, nor by doctrine. Conscious as we are of the seriousness which the problem of a common state of deception to the court creates, it seems to us that it is incumbent upon the Legislative Power to determine whether to grant intervention to the Commonwealth in divorce cases and how and in what manner, and under which circumstances.
It should be the Legislative Power in any event so that there is uniformity of rule and action throughout the whole country, and so as to avoid that in some Parts of the Superior *37Court the Prosecuting Attorney would intervene in divorce actions, and not in others, depending on the discretion of each officer.
For the foregoing grounds the writ of certiorari issued is quashed.
Mr. Justice Rigau concurred in a separate opinion.
—0—